Citation Nr: 0327541	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1967, and from February 1973 to September 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, finding the veteran's claim for service 
connection for PTSD to be not well grounded.  Arguably, the 
decision was not timely appealed and became final, though the 
veteran's representative disputes this.  In September 2003, 
the veteran's representative expressed concern that the RO's 
characterization of the procedural history would require that 
the veteran submit new and material evidence to reopen his 
claim.  However, clearly, the veteran requested 
readjudication of the December 1999 claim in November 2000.  
Pursuant to the Veterans Claims Assistance Act of 2000, 
regarding final decisions denying claims on the basis that 
they were not well grounded during the period from July 14, 
1999, to November 8, 2000, such claims must be readjudicated 
upon motion of the claimant or the Secretary if the motion is 
filed prior to November 9, 2002.  See Section 7 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As reflected in the RO's subsequent 
actions, the veteran's request that the claim be 
readujdicated obviated any requirement that the veteran 
reopen the claim by submission of new and material evidence; 
the claim is to be reviewed on a de novo basis.    


FINDINGS OF FACT

1.  The veteran's stressors are established, and there are of 
record diagnoses of PTSD attributed to these stressors.  

2.  The evidence is at least in equipoise as to whether the 
veteran has PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West  2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Factual Analysis

The veteran's service includes tours in Vietnam from December 
1964 to March 1965, and from March 1966 to August 1966, as a 
Mortar Man with the United States Marine Corps.  His 
decorations include the Combat Action Ribbon.  Therefore, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the veteran's claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also 38 U.S.C.A. 
1154(b).

In May 1999, the veteran saw a VA staff psychiatrist.  He had 
been having dreams about Vietnam, including being pinned down 
in a firefight.  He also recalled a mortar round that landed 
5 feet from him that did not explode, and that he had friends 
who were killed in combat, but said that he did not like to 
talk about these things.  The Axis I diagnosis was PTSD and 
alcohol abuse; the examiner found the veteran to have no 
personality disorder.  The veteran was provided sleep 
medication and was told he would be referred for alcohol 
treatment if he was interested.

Detailed Vet Center records of treatment recount essentially 
the same stressors as discussed above, but at greater length.  
The assessment in January 2000 was "continue to evaluate for 
PTSD."  The diagnosis in February 2000 was probable PTSD.  
The assessment in April 2000 was "veteran has some mild to 
moderate symptoms of PTSD."  His stressors were noted and 
his treatment described in such a way as could be construed 
to imply continuing treatment for PTSD.

A November 2000 diagnosis from a VA staff psychiatrist was 
"alcohol dependence by history."  The staff psychiatrist 
commented that whatever underlying problems the veteran had, 
he did not appear to be a good candidate for psychotherapy at 
that point in time, as he was entirely unmotivated.  Thus, no 
future appointments were to be scheduled.  The note includes 
no discussion of whether or not the veteran had PTSD.  This 
was the same staff psychiatrist who rendered a diagnosis of 
PTSD in May 1999.

The veteran has also undergone three VA psychiatric 
examinations by the same VA examiner.  Each time the examiner 
diagnosed the veteran as not having PTSD.  The Board finds 
these examinations to have little weight, for several 
reasons.  Among these reasons, at a July 1999 VA examination, 
the examiner wrote, with respect to the veteran's described 
stressors, "Assuming this patient's history is accurate, 
there are some possible stressors from his combat activity, 
although in 1969, he apparently felt that these were not 
significant enough to even mention to someone doing a 
detailed social history."  The Board finds that the 
veteran's claimed stressors are entirely consistent with his 
unit and specialty assignment and are corroborated by his own 
testimony and by his Combat Action Ribbon.  The Board finds 
that the examiner's remark revealed an attitude that was too 
dismissive of the veteran's military history and combat 
experiences, an attitude that may have been a significant, if 
unwritten, factor in the examiner's determination that the 
veteran did not have PTSD.  Further, at an October 2001 VA 
examination, this same examiner relied in part on a history 
that the veteran had inflicted a serious self-inflicted 
gunshot wound upon himself shortly after service in making 
his diagnosis that the veteran had a personality disorder.  
This history was soundly discredited in an August 1981 VA 
memorandum by the Chief of Staff of a VA Medical Center, who 
cautioned that in the future, "physicians should be 
especially careful to formulate their own opinions regarding 
the medical history rather than accepting statements that are 
conflicting."  Finally, at the April 2002 VA examination, 
this examiner wrote that a Vet Center therapist in April 2000 
"lifts a 'possible PTSD symptoms,' but does not make a 
formal diagnosis."  This, in the Board's view, is a 
significant mischaracterization of the Vet Center records, 
described more accurately above.  For these reasons, the 
Board affords very little weight to the opinions of this 
examiner for purposes of this case.

The veteran's combat stressors are not in dispute, there are 
f record diagnoses of PTSD attributed to these stressors, and 
the evidence is at least in equipoise as to whether the 
veteran currently has PTSD.  Accordingly, the service 
connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 
3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	R. F. WILIIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



